 In the Matter of NORTHERN OHIO TELEPHONE ComPANYandUTILITYWORKERS ORGANIZING COMMITTEE AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCaseNo. C-1632.-Decided October2, 1940Jurisdiction:telephone industry.Unfair Labor PracticesIn GeneralEmployee in his activities on behalf of "inside" organizationheldto haveacted with the knowledge and approval of the employer and that his conductis attributable to the employer.Interference,Restraint, and Coercion:anti-union statements; threatening em-ployee with discharge if he remained loyal to "outside" union ; inducing em-ployee to abandon union and helping him to procure similar action from hissubordinates ; interrogating employee concerning his union affiliation.Company-Dominated Union:participation of representatives of management in'formation of: suggesting formation ; preparing, circulating and requestingemployees to sign a petition ; cooperation in the holding of a meeting by ar-ranging for substitute night operators to take the place of the regular nightoperators so that they could attend the meeting-permitting employees tocirculate and solicit signatures to petition on Company time-indicia ofdomination : agreement containing a no-strike clause without- a correlativeclause outlawing lock-outs and providing for arbitral awards not bindingupon the partiesRemedial Orders:company-dominated union disestablished and contract withsaid union abrogated.EvidenceThe circumstances tinder which statements were made to employees thatthey were free to join or not to join the "inside" organizationheldto clearlynegative its bona fides.Testimony by employees that their participation in "inside" organizationwas "free" and that they were "satisfied" with said organizationheld,inview of the circumstances, entitled to little or no weight. -Mr. William J. Avrutis,for the Board.-Jones, Day, Cockley cC Rearvis,byMr. Earl J. LeFever,of Cleveland,Ohio, for the respondent.-Mr. Sanford I. Lakin,of Columbus, Ohio, for the Council.Mr. S. G. Lippman,of counsel to the Board..27 N. L R B.,No. 115 --613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THECASEUpon charges and amended charges duly filed by Utility WorkersOrganizing Committee, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Eighth Region (Cleveland, Ohio), issued its complaint datedMay 14, 1940, against Northern Ohio Telephone Company, Bellevue,Ohio, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.With respect to the unfair labor practices, the complaint alleged,in substance, that the respondent (1) engaged in espionage upon andsurveillance of the acts and proceedings of its employees and theUnion; 1 (2) subjected its employees to interrogation with respect totheir affiliationwith the Union; (3) advised and directed its em-ployees not to join the Union and, threatened them with dischargein the event they did join; (4) interfered with attempts of its em-ployees to hold a meeting for the purpose of obtaining members fortheUnion, by causing and inducing an employee to hold a beerparty at the time set for said meeting and soliciting employees toattend said beer party; (5) induced employees to resign from theUnion; (6) formed, promoted, assisted, and sponsored the formationof a labor organization known as The Northern Ohio TelephoneEmployees' Council, Inc., herein called the Council, and dominatedand interfered with its administration, and supported it; (7) onMay 11, 1939, and in April 1940 entered into agreements with theCouncil providing for terms and conditions of employment and forrecognition of the Council as a representative of its employees; and(8) by the foregoing acts interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of theAct.On May 24, 1940, the respondent filed its answer contesting thejurisdiction of the Board over its operations and denying that it had'The Trial Examiner found in his Intermediate Report, mentioned below, that thisallegation of the complaint was not supported by the evidence.The Union did not exceptto this finding,and we are satisfied that the Trial Examiner did not err in so findingAccordingly,we shall dismiss this part of the complaint. NORTEERN OHIO TELEPHONE COMPANY615-committed any of the unfair labor practices alleged in the complaint.On May 27, 1940, the Council, after being granted leave to intervenein these proceedings, filed its answer in which it admitted that it hadentered into contracts with the respondent as alleged in the complaintbut denied all other allegations of the complaint concerning itself.Pursuant to notice, a hearing was held from May 27 to June 1,1940, 'Sat Norwalk, Ohio, before George Bokat, the Trial Examinerduly designated by the Board.The Board, the respondent, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard,to examineand cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the commencement and at subsequent stages of thehearing, the respondent moved for a dismissal of the complaint onthe ground that the Board did not have any jurisdiction over itsoperations.The Trial Examiner reserved ruling on these motions.At the close of theBoard's caseand at the close of the hearing, therespondent moved for the dismissal of the complaint on the groundthat there was no substantial evidence to support the allegations ofthe complaint.The Trial Examiner also reserved ruling on thesemotions.In his Intermediate Report mentioned below, the TrialExaminerdenied the motions on which he had reserved ruling.Atthe close of the hearing counsel for the Board moved that the plead-ings be conformed to the proof in regard to minor details.The TrialExaminer granted this motion.During the course of the hearing theTrial Examiner made various other rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the TrialExaminerand finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On July 8, 1940, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon all parties, finding that therespondent had engaged in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (2) and Section 2 (6) and(7) of the Act; and recommending that the respondent cease anddesist from its unfair labor practices, and that it take certain affirma-tive action remedial of their effect.Thereafter, the respondent filedexceptions to the Intermediate Report and the record, and the re-spondent submitted a brief to the Board in support of its exceptions.Neither the respondent, the Council, nor the Union requested oralargument beforethe Board.The Board has considered the excep-tions and the brief and, except where consistent with the findings-offact, conclusionsof law, and order below, finds them to be withoutmerit. 616,DECISIONSOF NATIONALLABOR-RELATIONS- BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE,BUSINESS OF THE RESPONDENTThe respondent, Northern Ohio Telephone Company, is an Ohiocorporation having its principal office at Bellevue, Ohio. It is anindependent telephone company engaged in the business of furnishinglocal exchange telephone service over its own lines and equipmentlocated within the State of Ohio, and long distance telephone serviceover its own lines and connecting lines of the Ohio Bell TelephoneCompany. It maintains telephone exchanges in 13 counties and 48cities, villages, and communities located in the area between Cleveland,Columbus, and Toledo, Ohio.2Toll or long distance telephone service,including interstate and foreign communication service, is furnishedby the respondent to its subscribers through the medium of existingcontracts for the interchange of tolltraffic between the respondent andthe Ohio Bell Telephone Company, and certain other independenttelephone companies.Under these agreements the communication _lines of the respondent are connected with the lines of the Ohio BellTelephone Company and other companies with which it has contracted,and telephone communications are interchanged and the charges there-fore prorated in accordance with the provisions of such contracts.By virtue of these agreements and connections, toll service is furnishedthe respondent's subscribers to and from all parts of the United Statesand foreign countries throughout the world. Because the respondent'sservice is exclusive within the area of its operations, its facilities arethe only means available to business, professional, industrial, agricul-tural, and social interests located within such areas for the transmis-sion of interstate and foreign telephone communications.3The total revenue which the respondent received from its operationsin 1939 exceeded $1,000,000.Approximately $9,161 of this amountwas received from toll interstate communications originating or termi-nating in Ohio.During the same year the respondent purchased foruse in the course of its operations poles and cross bars, wire, iron, cov;ered iron copper,-cables, and telephones, in addition to miscellaneousother products valued at approximately $189,300.Of this amountapproximately $148,433respondent from sources outside Ohio.2Principal cities served by the respondent are Bellevue, Bowling Green; Clyde, Crestline,Delaware; Galion; Genoa,- Medina, New London, Norwalk, Oberlin, Port Clinton, and Wil-lard.Numerous manufacturing concerns are located in these cities in addition to the main_division points of the Baltimoie and Ohio Railioad and a division point of the Nickel PlateRailroad.3The respondent also has an arrangement with the telegraph company operating in itsarea wherein its subscribers can send local as well as interstate and foreign telegrams. NORTHERN OHIO TELEPHONECOMPANY.'617The respondent's system of exchanges is divided into 10 geograph-icdl areas known as Bowling Green, Elmore, Port Clinton, Bellevue,Norwalk, Oberlin,Willard,Medina, Salem, 'and Delaware.Therespondent employs about 311 persons.H. THE ORGANIZATIONS INVOLVEDUtilityWorkers Organizing Committee is a labor organizationaffiliatedwith the Congress of Industrial Organizations. It admitsto membership persons employed by the respondent.The Northern Ohio Telephone Employees' Council, Inc., is an un-affiliated labor organization admitting to membership employees ofthe respondent who are citizens of the United States except thoseemployees who are identified with management and those who havethe right to hire and discharge.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn or about February 20, 1939, Thomas Evans, an organizer for theUnion, began organizing employees of the respondent.A. E. Lewellen,manager of the respondent's Norwalk district with authority to hireand discharge, admittedly became aware of union activities in ' hisdistrict on or about March 1, when a janitor informed him that "hehad nothing to do with that meeting last night." Thomas P. Wickham,an employee of the Norwalk district, testified that on or about thatdate Lewellen stated to him that "he did not know whether he couldget the C. I. O. organizers stopped or not, but if it did get organizeditwould not amount to anything, and advised me not to join it."Lewellen denied having made such a statement and specifically deniedthat he told Wickham not to join the C. I. O. The Trial -Examinerwho observed the demeanor of the witnesses stated in his IntermediateReport that- "in view of the evasive, contradictory manner in whichLewellen testified and because of significant admissions therein, whichclearly indicated his opposition to the Union" he could not creditWickham's testimony.4The Trial Examineralso stated in his Intermediate Report that he was further persuadedto this conclusion by the "obvious reluctance" with which Wickhamtestified.We find that Lewellen in substance made the statementstestified to by Wickham.Emery J. Preston, an employee of the Norwalk district who wasactive in behalf of the Union, invited his fellow employees to a union*Lewellen's admissions referred to by the Trial Examiner are set forth below 618DECISIONS OF NATIONAL LABOR RELATIONS BOARbmeeting which was to be held at his home on the evening of March 9.5Preston testified that on the morning of March 9, W. J. Swonger, anemployee, warned him that he had better call off the union meetingbecause "the big shots got wind of your union, and you had betterbump it on the head."Earnest K. Case, foreman of the service crewin the Norwalk district, testified that on March 9 Lewellen asked himto attend a party that he was going to give at Swonger's _home.Lewellen also asked him, according to Case, to influence the men whoworked under him to come to the party. In the afternoon of March 9Swonger announced that a beer and poker party would be held at hishome that night and invited all the men to attend. As a result of thisannouncement, and believing that the men would prefer to attend theparty at Swonger's home, Preston called off the union meeting.Swonger denied that he knew anything at all about the union meetingwhen he announced the party, or that Lewellen had anything to dowith arranging the party.He testified that the party had beenplanned some time before, but that he had postponed it indefinitelywhen "two or three could not come." ° Lewellen denied the testimonyof Case and denied further that he knew of a union meeting scheduledfor March 9.Upon the entire record, and in accord with the TrialExaminer's findings, we do not credit either Swonger's or Lewellen'sdenials and find that they in substance made the statements attributedto them.7We find further that Lewellen and Swonger arranged a"beer and poker" party on the evening of March 9 as a means offrustrating theUnion's attempt to organize the respondent'semployees.-On March 19 a union meeting was held at which practically all ofthe Norwalk employees joined the Union.Shortly thereafter,rumorswere heard that employees who joined the Union would be dis-charged.Bertha Case, wife of the foreman, fearing that her hus-band's job was in danger because he too had joined the Union, visitedLewellen in order to determine the truth of these rumors.She testi-6Preston testified that he had spoken with a number of employees,all of whom hadexpressed an interest in attending the meeting at his home and joining the Union.6Swonger, who frequently had parties at his house, could give no particular reason fordeciding to hold a party on March 9.He testified as follows."Just talked about it andsaid'why not have a party tonight',and I said, 'It's0 K with me,Iwill tell the fellows,and if they come, we will have it' ".°The Trial Examiner in his Intermediate Report states that Case "was an extremelyforthright candid witness,"and that the Trial Examiner"was particularly impressed byhis apparent sincerity and honesty."We have already set forth the Trial Examiner'sobservations with respect to Lewellen.Preston's testimony was corroborated by Wickham who related that he saw Preston andSwonger having an argument on the morning of March 9 and that at noon of that dayPreston informed him "he wasn't going to have a party at his house ; they were going toJakes(Swonger's) instead...Jake told him that the big shots heard about it"More-over, it seems unlikely to us that Swonger would not have heard of the union meeting inlight of the fact that practically all of the Norwalk employees were asked to come. NORTHERN OHIO TELEPHONE COMPANY619'fled that,Lewellen told her that her husband's job would not "lastlong if he stayed in the C. I. 0."; that she thereupon asked Lewellento callat'her home and "talk with my husband" ; and that whenLewellen arrived at the Case home he "told us that he would try tobreak the C. I. 0., and Mr. Case's job would be all right if he cameback in ... the Council." s Case testified that Lewellen asked him"what I joined the C. I. O. for, and I told him just because the restof 'them had . . .He asked me if I would come back with the com-pany, and I told him I would, and I did." Lewellen, according toCase, also asked him to induce employees working'under him to dropout oftheUnion and to bring them to his office. Case,his sonForrest Case, and John Wallace, employees working under Case, metLewellen in his office that night.Wallace testified, without contra-diction, that at this meeting, Lewellen "said something about bring-ing us boys back with the company and putting us in good standingwith the company, and I said if they was all through, that I wasgoing back with the company; if the rest of the boys were going tostick with the C. I. 0., so was I."Lewellen, while admitting that Mrs. Case spoke with him about theUnion, denied that he stated to her that Case would lose his job ifhe "stayed in the C. I. 0." 9He also denied the testimony of Caseand his wife with respect to the conversation which occurred at theirhome.However, he admitted visiting the Case home and engagingin a conversationwith respect to,the Union.He testified that "theywere talking to me about getting out of the C. I. 0." because "theywere afraid that he [Case] was going to lose his job."Lewellen ad-mitted that he stated to them that while he would do everythingnecessaryto keep Case's membership in the Union from interferingwith his job, "I can't say to you that you won't lose your job, or thatit won't affect it."Lewellen also admitted stating to Case "you knowthat you can break this off or stop it [the Union] at any time youwant to . . . Forrest will do whatever you say, and Wickham andWallace and O'Dell will do whatever you say." 10 Lewellen alsoadmitted that Case, Forrest Case, and Wallace came to his office thatsame night, and that Case said "these boys here all want to get outof the C. I. 0."He testified further that they asked him if it wasnecessary for them to resign, and that he -replied, "No, it was notnecessaryifyou do not pay any dues in it . . . you are not amember."-9 The Council was in process of formation at this time.9 Lewellen could not recollect exactly what Mrs. Case did say with regard to the C. I O.He admitted that there were rumors with respect to people being discharged.10The persons mentioned were all part of a crew working under CaseThey had alsojoined the Union.It is apparent from Lewellen's testimony that he wag aware of andopposed to the union affiliation of these employees. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, including the mutually corroborative testi-'mony of the Cases, the uncontradicted testimony of Wallace, the ad-missions of Lewellen, and the findings of the Trial Examiner, we findthat Lewellen threatened Case with discharge if he remained loyal to'the C. I. 0.; assured him that his job would be "all right" if he joinedthe Council; interrogated him concerning his union affiliation; pro-cured his abandonment of the Union; induced him, and helped, to pro-cure similar action from his subordinates; and stated in. substance thathe would seek to destroy the Union.On March 23, Lewellen summoned all the male employees of hisdistrict, of whom there were about 12, to his office, because, he claimed,"there had been so much talk going around, and this man was going toget fired, and that man was going to get fired" that it began to affectthe work of the men.He informed the assembled employees that he'hoped they would adjust their differences and that "nobody had anyreason to fear for their job."When asked about the Council, Lewellenremarked that perhaps Swonger, whom he knew to be active in theCouncil, could tell them about it.He then walked out of the officeleaving Swonger in charge.Swonger and Paul H. Kaufman, a sales-man active in the formation of the Council, thereupon commenced todistribute resignations from the Union which had been prepared by'Kaufman.A number of employees accepted these resignation formsand others refused to do so.Lewellen denied that at the time he sum-moned the employees to his office he had been informed that Swongerand Kaufman were prepared to distribute resignations from the Union.The Trial Examiner did not credit Lewellen's denial.Upon the entirerecord we find that Lewellen knew that Swonger and Kaufman weregoing to distribute resignations and further find that this was at leastone of Lewellen's purposes in calling the employees together.In addition to Lewellen's anti-union conduct, the respondent's antip-athy to the Union was also expressed on March 23 by Florence Strand,chief operator at the Oberlin district who has authority to hire anddischarge.Upon receiving an application for a'job as a switchboardoperator, she remarked in the presence of employees "we might as welltake applications for work . . . some of these would lose their jobs ifthe C. I. O. got in."We find that,the respondent, by the.foregoing statements and con-duct of Lewellen, and Strand, has interfered with, restrained, andcoerced its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own' choosing, and to engage in con-certed activities for the purposes of collective bargaining, or other NORTHERN OHflO TELEPHONE COMPANY621,13.Domination of and interference with the formation and adminis-tration of, and support to, the Council; and attendaict interfer-ence, restraint, and coercionOn March-18, 1939, about 16 of the respondent's Norwalk employees under the leadership of Swonger, met at the home of ClaudeBell, an employee, for the purpose of discussing the formation of -an unaffiliated union."'The employees present decided to inviteemployees from other districts to a further meeting to be held thefollowing day at Swonger's home.They also decided to invite a -representative of the independent union at the Ohio Bell TelephoneCompany to explain "how to go about forming an independentunion."At the close of the meeting, Swonger in the presence ofother employees, telephonedWilliam C. Henry, the respondent'sgeneralmanager, and informed him that "a group of employees... were thinking about forming an organization and intendedto have a meeting the following day . . . The employees wouldlike to have him up there because they wanted the management toknow what they were doing; they didn't want to do it without themknowing about it." Swonger was unable to recall who suggestedthatHenry be- invited to attend the meeting.He finally stated,however, that "it might have been (his) idea and it might havebeen someoneelse's."A meeting was held the next day, March 19, at the home ofSwonger, attended by about 30 employees from various districts.12Henry and one Murray, _ who was a member - of the independentunion at the Ohio Bell Company, were also present. Swongerintroduced Murray who described the independent union at the OhioBell Telephone Company and how it functioned.Henry was thencalled upon to express his views and according to his testimonystated "they could join any, organization they saw fit.They couldform their own organization or refuse to join; that I could notadvise them ; . . . that in their own discretion they had -an absoluteright to do whatever they pleased about it and if they were thereto discuss that kind of a thing, that I had no business at the meetingand that I would like to be excused before they went further withany discussion of organization."After 'the meeting concluded, fiveemployees remained, including Swonger and Burr Silliman, anemployee.About 20 minutes later, Lewellen arrived and joined the11 Several months prior thereto employees,including Swonger,had discussed the forma-tion of an unaffiliated union similar to the one in existence at the Ohio Bell TelephoneCompany but nothing came of it."As stated above on the morning of March 19 the Union held a meeting Attended byabout 22 employees and practically all those present joined the Union 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup of remaining emplpoyees.13Lewellen, upon his arrival, statedin substance : "Well, this is a good level-headed bunch. I think wehad better get busy . . . it would be the right thing to do, to havea union ofour own and get started from there ..." Lewellen thensuggested that a petition be prepared.All those present, includingLewellen, madesuggestionsas to its composition.After the petitionwas drafted, a number of typewritten copies\were made and dis-tributed to those present for circulation."'Lewellen assigned Silli-man to circulate the petition among the employees of the Norwalkdistrict and told him to "take two along . . . one for the girls andone for the men."On March 20, the day after the meeting at his home, Swonger,Clayton M. Godfrey, plant accountant,15 and three other employeesspent the entire day traveling from one district to another solicitingsignatures for the petition .16Chief Operator Strand directed theoperators under her to go to the wire chief's room during workinghours.There one Dwight Alexander, the manager of the Oberlindistrict, and' one Farmer, a salesman, were waiting with the petition.Alexander said to them that "some of the employees, were trying toform an organization of their own; that Mr. Farmer had a paperwhich he requested employees to sign which would signify whetheror'not they favored the formation of an organization of their own,and the employees were free to sign or not to sign the paper, as,they saw fit; that Mr. Farmer would explain it to them." Alex-13In explaining Lewellen'spresence,Swonger testifiedthat Lewellentelephoned him"and asked me how the meeting came out, who was there, what we were doing, and wouldIt be alright if hecame."Lewellen,who related that Henry had informed him that hewas going to attend a meeting, said that, not having heard from Henry as to what hadtranspired,"Iwas naturally pretty anxious about it, .Iwondered what was going on . .so I called Mr. Swonger...and I asked him if the meeting was over . . . and he saidyes, it,was, and said four or five boys were sitting around yet, and I believe I asked himif it was alright if I came out14Althougha copyof the petition was not produced at the hearing,the evidence indicatesthat it was worded substantially as'follows : "we the employees of the Northern OhioTelephone Company,wish to form an organization for collective bargaining for theNorthern Ohio employees only."_15 In addition to serving as plant accountant,Godfrey dictated and signed orders forpurchases which had been 'approved by the general manager.At the date,of the hearing,Godfrey was assisted in his work by a boy who aided hint in the posting of entries andtabulating reports.Godfrey shared an office with the commercial superintendent and hadthe use of a stenographer who also performed secretarial work for high supervisory officials,including the sales manager, plant superintendent and the travelling chief operator.16 In addition to the time in circulating the petition,Swonger spent the rest of the week,with the exception of 4 hours on Friday and 4 hours on Saturday,in organizing activities.Swonger and the other employees, with the exception of Godfrey, who was paid on a salarybasis,were not compensated for the time spent in organizing activitiesGodfrey testifiedthat the respondent did not require him to work any definite number of hours butrequiredonlythat hecomplete his work ; and that lie spent evenings following his organizing active-_ties completing his workNone of these employees received permission to stay away fromworkThey testified that the respondent did not require an employee to receive itspermission. prior to remaining away from work. NORTHERN OHIO TELEPHONE COMPANY623ander remained in the room while Farmer explained and the em-ployees signed the petition.After a number of employees had signed the petition,Swongerand others who were active in the circulation of the petition,decided,to hold a general meeting of employees in the city of Bellevue.The respondent cooperated by arranging for substitute night op-erators at the Galion_ district so that the regular night operatorsemployed there could attend the meeting.There were about 200employees present at this meeting, including supervisory employees.They were addressed by Sanford I. Lakin, an attorney. 17 There-after the employees present voted to form an intramural unionsubsequently incorporated as "The Northern Ohio Employees Coun-cil,Inc.," elected temporary officers is and made arrangements forthe adoption of a constitution and bylaws.W. J. Hetrick, a work-ing foreman who had previously been active on behalf of the Union,served as one of three incorporators.Other council meetings sim-ilarly attended by supervisory employees, were held on March 29and April 5 and at these meetings the organization of the Councilwas completed.-'On May 11, 1939, as a result of several bargaining conferences,the respondent and the Council executed a collective labor agree-ment which provided for an increase in wages and regulated hoursof work and other conditions of employment.The respondent andthe Council renewed this agreement on May 1, 1940. The agree-ment proposed by the Council and executed' by the.respondent in1939 and 1940 included a no-strike clause without a correlative clauseoutlawing lock-outs, and provided for arbitral awards not bindingon the parties.It is clear that the Council was sponsored and formed by therespondent as a means of frustrating the Union and does not repre-sent the free choice of the respondent's employees.From the outsetthe respondent manifested its hostility to the Union and soughtby various means to impede its progress and to secure the resig- -rations of employees who had joined it.This opposition shouldbe contrasted with the respondent's activities leading toward theformation of the Council.The respondent fostered the Council byHenry's attendance of the meeting,at Swonger'shouse; by Lewel-len's attendance following this-meeting, by his participation inthe formulation and circulation of the petition,and by informingCase that his job would be "all right" if he joined the Council; by17Lakin also represented the independent union at the Ohio Bell Telephone Company''8Swonger, Thomas Philo,a salesman,and Godfrey were made temporary officers, andsubsequently were elected permanent officers, of the Council. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlexander's and Strand's procuring the signatures of employees to ;the petition ; and by its encouraging the attendance of employeesat the Bellevue meeting. In view of the cooperation between Lew-ellen and Swonger in holding a "beer and poker party" to frustrate .a union meeting, Swonger's consultation with Henry relative to theformation of the Council, his invitation to Henry to attend. themeeting of March 19, and the circumstances surrounding the formu-lation and circulation of the petition, it is clear and we find thatSwonger in his activities on behalf of the Council acted for, andwith the knowledge and approval of, the respondent and that hisconduct is attributable to the respondent.19Although Henry and Alexander told the employees that theywere free to join or not to join the Council, the circumstances underwhich Alexander made his statement clearly negative its bona fides andin any event these statements of Alexander and Henry cannot ex-culpate the respondent because of the respondent's other statementsand acts hereinabove set forth.Upon this record testimony by em-ployees that their participation in the Council was "free" and thatthey were "satisfied" with the Council is entitled to little or noweight.20We find that the respondent dominated and interfered with andcontributed support to the formation and administration of the Coun-cil, and thereby, and by other acts, mentioned above, interfered with,restrained, and coerced its employees in the exercise of rights guaran-teed in Section 7 of the Act.IV.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occur-ring in connection with the operations of the respondent described iiiSection I above, have a close, intimate, and substantial ' relation totrade, traffic, and commerce among the several States, and between10Cf.International Association of Machinists, Toot & Die Makers, Lodge No.35,affiliatedwiththe International- Association of Machinists at al. v..National Labor Relations Board,110 F. (2d) 29 (C. A. D C.), cert. granted 309 U. ^a 649, enf'gMatter of The SerrickCorporationandInternational Union, United Automobile Workers of America, Local No.459, 8 N. L. R. B. 621.m National Labor Relations Board v. Newport News Shipbuilding and Dry Dock Co ,308 U. S. 241, rev'g 101 Fed. (2d) 841 (C. C. A 4), and enf'gMatter of Newport NewsShipbuilding and Dry Dock CompanyandInternational Union of Marine and ShipbuildingWorkers of America, 8 N. LR. B 866,;National Labor Relations Board v. Brown PaperMill Co,108 F. (2d) 867 (C. C A 5), cert. denied 60 S. Ct. 1104, enf'gMatter of BrownPaper Mill Company, Inc.andInternational Brotherhood of Paper Makers, affiliated withthe American Federation of Labor,12 N. L. R B. 60;National Labor Relations Board v.Skinner and Kennedy Stationery Company,Fed. (2d) (C. C. A. 8), enf'gMatter of Skinner -and Kennedy Stationery, CompanyandSt. Louis Printing Pressmen's Union No.6, et al.,13 N L R B. 1186. NORTHERN OHIO TELEPHONE COMPANY625,the States and foreign countries, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince we have found that the respondent has engaged in unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the respondent dominated, interfered with theformation and administration of the Council, and contributed sup-port to it.Its continued existence is a consequence of violation of theAct, thwarting the purposes of the Act. In order to effectuate thepolicies of the Act and to free the employees of the respondent fromsuch domination and interference, and the effects thereof, which con-stitute a continuing obstacle to the exercise by the employees of therights guaranteed them by the Act, we shall order, the respondent towithdraw all recognition from the Council as a representative of anyof its employees for the purposes of collective bargaining with respectto grievances, labor disputes, rates of pay, wages, hours of employ-ment, and other conditions of employment, and to disestablish theAssociation as such representative.Since the agreement between the respondent and the Council repre-sents the fruits of the respondent's unfair labor practices and a deviceto perpetuate their effects, we shall order the respondent specificallyto cease and desist giving effect to this or any other agreement it mayhave entered into with the Council in respect to rates of pay, wages,hours of employment, or other conditions of work.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.UtilityWorkers Organizing Committee and The Northern OhioTelephone Employees' Council, Inc., are labor organizations, withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in-unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and adminis-tration of The Northern Ohio Telephone Employees' Council, Inc.,and by contributing support to said organization, the respondent has323428-42-vol. 27-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in unfair labor practices,within themeaning of Section 8 (2)of the Act.4.The aforesaidunfairlabor practicesare unfair labor practicesaffecting commerce,within themeaning of Section 2 (6) and (7) of,the Act. -ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor 'Relations Board hereby orders that the respond-ent, Northern Ohio Telephone Company, Bellevue, Ohio, and its offi-cers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of The Northern Ohio Telephone Employees' Council, Inc:, orwith the formation and administration of any other' labor organiza-tion of its employees, and from'contributing support to The NorthernOhio Telephone Employees' Council, Inc., or to any other labor organ-ization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of.the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activ-ities for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act;(c)Giving effect to its contract with The Northern Ohio TelephoneEmployees' Council, Inc., dated May 1, 1940, and any renewals orextensions thereof, and any and all contracts, understandings, andarrangements relating to rates of pay, wages, hours of employment,or other conditions of employment, -to which The Northern OhioTelephone Employees' Council, Inc., is a party.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from The Northern Ohio TelephoneEmployees' Council, Inc., as the representative of any of its employeesfor the purpose of dealing with the respondent in any manner con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment; and completely dises-tablish The Northern Ohio Telephone Employees' Council, Inc., assuch representative;(b)Post immediately in conspicuous places in its various buildingsand exchanges throughout its 10 districts and maintain for a periodof at least sixty (60) consecutive days from the date of posling, noticesto its employees stating: (1) that the respondent will not engage in NORTHERN OHIO TELEPHONE COMPANY627the conduct from which it is ordered to cease and desist in paragraphs1 (a),-(b), and (c) of this Order; and (2) that the respondent willtake the affirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.ANDIT IS FURTHER ORDEREDthat the complaint,in so far as itallegesthat the respondentengaged in espionage,be, and it hereby is, dis-missed.